Title: From James Madison to James Simons, 11 January 1804 (Abstract)
From: Madison, James
To: Simons, James


11 January 1804, Department of State. “I have received your letter of the 12th. Ult. [not found] requesting instructions respecting the repairs to be allowed to a French Vessel of War, should she as expected arrive at your port in a state to require them. In answer I refer you to the several instructions heretofore transmitted from the Treasury Department, explanitory on that subject, particularly to that of the 4th. of August 1793, which you will observe is somewhat modified by the present inapplicability of the old Treaties with France to our neutral relations.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.



   
   For the 4 Aug. 1793 Treasury Department circular to collectors of customs, see Syrett and Cooke, Papers of Hamilton, 15:178–81.


